Order, Family Court, New York County (Judith Sheindlin, J.), entered on March 9, 1988, unanimously affirmed, without costs and without disbursements. Application by counsel for the respondent-appellant to withdraw as counsel is granted (see, Matter of Wise Servs. [Whyte], 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Asch, J. P., Kassal, Rosenberger, Wallach and Rubin, JJ.